DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: a data manager (support in specification [0014]); and a risk analyzer (support in specification [0018]).
Claim 3: report generator (support in specification [0042])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear what relationship, if any, exists between the at least one processing component , the at least one memory component and the remaining elements of the claim.  If the at least one processing component and the at least one memory component are to be used for implementing the recited functionalities of the data manager and the risk analyzer, this relationship should be explicitly set forth in the claim.  Clarification is required so that the scope of the claim is clear.  Claims 2-7 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system, comprising: 
at least one processing component; 
at least one memory component; 
a data manager configured to: 
define a ledger for a zone; and 
extract flood data for the zone from at least one information source; and 
a risk analyzer configured to: 
generate flood attribute values based on the extracted flood data; 
calculate a zone risk score based on the flood attribute values; 
determine that the zone risk score is above a threshold risk score; and 
in response to the determining, instruct the data manager to add a block to the ledger.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (apparatus).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of “determine that the zone risk score is above a threshold risk score” (subtraction between threshold and zone risk score) are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “define a ledger for a zone (creating a ledger); and 
generate flood attribute values based on the extracted flood data (observe data and determine there is a flood risk and assign a number based on severity); 
calculate a zone risk score based on the flood attribute values (apply flood risk values to specific zone); and 
in response to the determining, instruct the data manager to add a block to the ledger (update the ledger when risk threshold is surpassed)” are treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: at least one processing component; at least one memory component; a data manager; extract flood data for the zone from at least one information source; and a risk analyzer
Claim 8: extracting flood data for the zone from at least one information source
Claim 15: a computer readable storage medium; a processor; extracting flood data for the zone from at least one information source
“Extracting flood data for the zone from at least one information source” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. At least one processing component (generic processor); at least one memory component (generic memory); a data manager (generic processor); and a risk analyzer (generic processor)” are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11,13-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball et al. (US 20140304007 A1).

Regarding Claim 1, Kimball teaches a system, comprising: 
at least one processing component (Kimball [0108] The apparatus 1010 may, for example, execute, process, facilitate, and/or otherwise be associated with the methods 200, 500, 600, 700 of FIG. 2, FIG. 5, FIG. 6, and/or FIG. 7 herein. In some embodiments, the apparatus 1010 may comprise a processing device 1012; also see [0109] the processor 1012 may be or include any type, quantity, and/or configuration of processor that is or becomes known. See Fig. 10 1012); 
at least one memory component (Kimball [0108] a memory device 1040; see Fig. 10 1040); 
a data manager configured (Kimball Fig 10 1012 and note that the processing device executes the instructions of memory device 1040 using the data of memory device 1040; also see instant application figure 1 and [0014] and note that the data manager is part of processor system of the device) to: 
define a ledger for a zone (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D); and 
extract flood data for the zone from at least one information source (Kimball [0025] According to some embodiments, the method 200 may comprise one or more actions associated with flood risk data 202a and/or building data 202n. The flood risk/building data 202a-n of one or more objects and/or areas that may be related to and/or otherwise associated with an account, customer, insurance product and/or policy, for example, may be determined, calculated, looked-up, retrieved, and/or derived. In some embodiments, the flood risk/building data 202a-n may be gathered as raw data directly from one or more data sources; Fig. 10 1044-3; also see Fig. 2 202a); and 
a risk analyzer configured to: 
generate flood attribute values based on the extracted flood data (Kimball [0026] As depicted in FIG. 2, flood risk/building data 202a-n from a plurality of data sources may be gathered. In some embodiments, the plurality of flood risk/building data 202a-n may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a single object or area or may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a plurality of objects and/or areas and/or types of objects and/or areas. The flood risk data 202a may, for example, be descriptive of flood zone, flood score, flood characteristic, flood history, and/or other flood-related data); 
calculate a zone risk score based on the flood attribute values (Kimball [0114] In some embodiments, the risk assessment instructions 1042-2 may be operable to cause the processor 1012 to process the client data 1044-1, building data 1044-2, flood risk data 1044-3, underwriting data 1044-4, and/or claim/loss data 1044-5 in accordance with embodiments as described herein.); 
determine that the zone risk score is above a threshold risk score (Kimball [0049] The flood probability field 444c-2 may, in some embodiments, store values representing the probability (e.g., estimated relative probability) and/or likelihood of a flood event occurring (and/or a flood event of a particular size or exceeding a particular threshold) for a particular property, structure, account, location, and/or object.); and 
in response to the determining, instruct the data manager to add a block to the ledger (Kimball [0049] In some embodiments, the flood zone field 444c-3 may store an indication of one or more flood zones for which the respective FRS and/or probability of flooding are applicable. As depicted in FIG. 4C, the FRS may overlap flood zone designations. Note that the probability of flooding as determined by the comparison to the threshold is used to determine the risk rating 444d-3, which is then added to the data store and used to quote and issue a policy (Fig. 2 250)).

Regarding Claim 2, Kimball further teaches wherein the risk analyzer is further configured to calculate a location risk score for a location based on the zone risk score and user-input information about the location (Kimball Fig. 4C Flood Zone 444c-3 and its Flood Risk Score 444c-1; [0049] The FRS table 440c may comprise, in accordance with some embodiments, an FRS field 444c-1, a flood probability field 444c-2, and/or a flood zone field 444c-3. The FRS field 444c-1 may store FRS data, such as one or more FRS scores, rankings, weights, ranges, and/or other indicators such as may be derived, for example, from FEMA flood zone data and/or acquired from one or more third-party data sources.).

Regarding Claim 3, Kimball further teaches a report generator configured to generate a risk report for the location (Kimball [0030] One example of an insurance underwriting 220 process may comprise one or more of a risk assessment 230 and/or a premium calculation 240 (e.g., as shown in FIG. 2). In some embodiments, while both the risk assessment 230 and the premium calculation 240 are depicted as being part of an exemplary insurance underwriting 220 procedure, either or both of the risk assessment 230 and the premium calculation 240 may alternatively be part of a different process and/or different type of process (and/or may not be included in the method 200, as is or becomes practicable and/or desirable). See Fig. 2, 220).

Regarding Claim 4, Kimball further teaches wherein the user-input information includes a lot drainage type (Kimball [0032] According to some embodiments, the object and/or area analyzed may be an object and/or area other than the object and/or area for which insurance is sought (e.g., the analyzed object and/or area may comprise a levy or drainage pump in proximity to the property for which the property insurance policy is desired).).

Regarding Claim 6, Kimball further teaches wherein the at least one information source includes weather data (Kimball [0029] According to some embodiments, there may be a correlation between the risk level associated with a particular flood risk and/or building characteristic (and/or set of characteristics) and weather events when determining risk of loss. For example, a given risk level for a flood risk and/or building characteristic may correlate to a higher risk when there is ice, snow, or heavy slush likely to occur, than when only rain is expected.).

Regarding Claim 7, Kimball further teaches wherein the at least one information source includes insurance claims (Kimball [0036] the method 200 may also or alternatively comprise one or more actions associated with claims 260. In the insurance context, for example, after an insurance product is provided and/or policy is issued (e.g., via the insurance policy quote and issuance 250), and/or during or after telematics data gathering 252, one or more insurance claims 260 may be filed against the product/policy. In some embodiments, such as in the case that a first object associated with the insurance policy is somehow involved with one or more insurance claims 260, the flood risk/building data 202a-n of the object or related objects may be gathered and/or otherwise obtained. See Fig. 2 260).

Regarding Claim 8, Kimball teaches a method, comprising: 
defining a ledger for a zone (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D); 
extracting flood data for the zone from at least one information source (Kimball [0025] According to some embodiments, the method 200 may comprise one or more actions associated with flood risk data 202a and/or building data 202n. The flood risk/building data 202a-n of one or more objects and/or areas that may be related to and/or otherwise associated with an account, customer, insurance product and/or policy, for example, may be determined, calculated, looked-up, retrieved, and/or derived. In some embodiments, the flood risk/building data 202a-n may be gathered as raw data directly from one or more data sources; Fig. 10 1044-3; also see Fig. 2 202a); 
generating flood attribute values based on the extracted flood data (Kimball [0026] As depicted in FIG. 2, flood risk/building data 202a-n from a plurality of data sources may be gathered. In some embodiments, the plurality of flood risk/building data 202a-n may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a single object or area or may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a plurality of objects and/or areas and/or types of objects and/or areas. The flood risk data 202a may, for example, be descriptive of flood zone, flood score, flood characteristic, flood history, and/or other flood-related data); 
calculating a zone risk score based on the flood attribute values (Kimball [0114] In some embodiments, the risk assessment instructions 1042-2 may be operable to cause the processor 1012 to process the client data 1044-1, building data 1044-2, flood risk data 1044-3, underwriting data 1044-4, and/or claim/loss data 1044-5 in accordance with embodiments as described herein.); 
determining that the zone risk score is above a threshold risk score (Kimball [0049] The flood probability field 444c-2 may, in some embodiments, store values representing the probability (e.g., estimated relative probability) and/or likelihood of a flood event occurring (and/or a flood event of a particular size or exceeding a particular threshold) for a particular property, structure, account, location, and/or object.); and 
in response to the determining, adding a block to the ledger (Kimball [0049] In some embodiments, the flood zone field 444c-3 may store an indication of one or more flood zones for which the respective FRS and/or probability of flooding are applicable. As depicted in FIG. 4C, the FRS may overlap flood zone designations. Note that the probability of flooding as determined by the comparison to the threshold is used to determine the risk rating 444d-3, which is then added to the data store and used to quote and issue a policy (Fig. 2 250)).

Regarding Claim 9, Kimball further teaches calculating a location risk score for a location based on the zone risk score and user-input information about the location (Kimball Fig. 4C Flood Zone 444c-3 and its Flood Risk Score 444c-1; [0049] The FRS table 440c may comprise, in accordance with some embodiments, an FRS field 444c-1, a flood probability field 444c-2, and/or a flood zone field 444c-3. The FRS field 444c-1 may store FRS data, such as one or more FRS scores, rankings, weights, ranges, and/or other indicators such as may be derived, for example, from FEMA flood zone data and/or acquired from one or more third-party data sources.).

Regarding Claim 10, Kimball further teaches generating a risk report for the location (Kimball [0030] One example of an insurance underwriting 220 process may comprise one or more of a risk assessment 230 and/or a premium calculation 240 (e.g., as shown in FIG. 2). In some embodiments, while both the risk assessment 230 and the premium calculation 240 are depicted as being part of an exemplary insurance underwriting 220 procedure, either or both of the risk assessment 230 and the premium calculation 240 may alternatively be part of a different process and/or different type of process (and/or may not be included in the method 200, as is or becomes practicable and/or desirable). See Fig. 2, 220).

Regarding Claim 11, Kimball further teaches wherein the user-input information includes a lot drainage type (Kimball [0032] According to some embodiments, the object and/or area analyzed may be an object and/or area other than the object and/or area for which insurance is sought (e.g., the analyzed object and/or area may comprise a levy or drainage pump in proximity to the property for which the property insurance policy is desired).).

Regarding Claim 13, Kimball further teaches wherein the at least one information source includes weather data (Kimball [0029] According to some embodiments, there may be a correlation between the risk level associated with a particular flood risk and/or building characteristic (and/or set of characteristics) and weather events when determining risk of loss. For example, a given risk level for a flood risk and/or building characteristic may correlate to a higher risk when there is ice, snow, or heavy slush likely to occur, than when only rain is expected.).

Regarding Claim 14, Kimball further teaches wherein the at least one information source includes insurance claims (Kimball [0036] the method 200 may also or alternatively comprise one or more actions associated with claims 260. In the insurance context, for example, after an insurance product is provided and/or policy is issued (e.g., via the insurance policy quote and issuance 250), and/or during or after telematics data gathering 252, one or more insurance claims 260 may be filed against the product/policy. In some embodiments, such as in the case that a first object associated with the insurance policy is somehow involved with one or more insurance claims 260, the flood risk/building data 202a-n of the object or related objects may be gathered and/or otherwise obtained. See Fig. 2 260).

Regarding Claim 15, Kimball teaches a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method (Kimball [0076] Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 605 and in memory 602 for execution by one or more of the respective processors 601 via cache 603. In an embodiment, persistent storage 605 includes a magnetic hard disk drive. Alternatively, or in addition to a magnetic hard disk drive, persistent storage 605 can include a solid state hard drive, a semiconductor storage device, read-only memory (ROM), erasable programmable read-only memory (EPROM), flash memory, or any other computer readable storage media that is capable of storing program instructions or digital information. [0077] The media used by persistent storage 605 may also be removable. For example, a removable hard drive may be used for persistent storage 605. Other examples include optical and magnetic disks, thumb drives, and smart cards that are inserted into a drive for transfer onto another computer readable storage medium that is also part of persistent storage 605.), the method comprising: 
defining a ledger for a zone (Kimball [0044] Referring to FIG. 4A, FIG. 4B, FIG. 4C, and FIG. 4D, for example, diagrams of an example data storage structure 440 according to some embodiments are shown. In some embodiments, the data storage structure 440 may comprise a plurality of data tables such as a structure table 440a, a flood zone factor table 440b, a Flood Risk Score (FRS) table 440c, and/or an AFRS table 440d.; see Figs. 4A-4D); 
extracting flood data for the zone from at least one information source (Kimball [0025] According to some embodiments, the method 200 may comprise one or more actions associated with flood risk data 202a and/or building data 202n. The flood risk/building data 202a-n of one or more objects and/or areas that may be related to and/or otherwise associated with an account, customer, insurance product and/or policy, for example, may be determined, calculated, looked-up, retrieved, and/or derived. In some embodiments, the flood risk/building data 202a-n may be gathered as raw data directly from one or more data sources; Fig. 10 1044-3; also see Fig. 2 202a); 
generating flood attribute values based on the extracted flood data (Kimball [0026] As depicted in FIG. 2, flood risk/building data 202a-n from a plurality of data sources may be gathered. In some embodiments, the plurality of flood risk/building data 202a-n may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a single object or area or may comprise information indicative of flood risk and/or building (and/or other structure or object) characteristics of a plurality of objects and/or areas and/or types of objects and/or areas. The flood risk data 202a may, for example, be descriptive of flood zone, flood score, flood characteristic, flood history, and/or other flood-related data); 
calculating a zone risk score based on the flood attribute values (Kimball [0114] In some embodiments, the risk assessment instructions 1042-2 may be operable to cause the processor 1012 to process the client data 1044-1, building data 1044-2, flood risk data 1044-3, underwriting data 1044-4, and/or claim/loss data 1044-5 in accordance with embodiments as described herein.); 
determining that the zone risk score is above a threshold risk score (Kimball [0049] The flood probability field 444c-2 may, in some embodiments, store values representing the probability (e.g., estimated relative probability) and/or likelihood of a flood event occurring (and/or a flood event of a particular size or exceeding a particular threshold) for a particular property, structure, account, location, and/or object.); and 
in response to the determining, adding a block to the ledger (Kimball [0049] In some embodiments, the flood zone field 444c-3 may store an indication of one or more flood zones for which the respective FRS and/or probability of flooding are applicable. As depicted in FIG. 4C, the FRS may overlap flood zone designations. Note that the probability of flooding as determined by the comparison to the threshold is used to determine the risk rating 444d-3, which is then added to the data store and used to quote and issue a policy (Fig. 2 250)).

Regarding Claim 16, Kimball further teaches calculating a location risk score for a location based on the zone risk score and user-input information about the location (Kimball Fig. 4C Flood Zone 444c-3 and its Flood Risk Score 444c-1; [0049] The FRS table 440c may comprise, in accordance with some embodiments, an FRS field 444c-1, a flood probability field 444c-2, and/or a flood zone field 444c-3. The FRS field 444c-1 may store FRS data, such as one or more FRS scores, rankings, weights, ranges, and/or other indicators such as may be derived, for example, from FEMA flood zone data and/or acquired from one or more third-party data sources.).

Regarding Claim 17, Kimball further teaches generating a risk report for the location (Kimball [0030] One example of an insurance underwriting 220 process may comprise one or more of a risk assessment 230 and/or a premium calculation 240 (e.g., as shown in FIG. 2). In some embodiments, while both the risk assessment 230 and the premium calculation 240 are depicted as being part of an exemplary insurance underwriting 220 procedure, either or both of the risk assessment 230 and the premium calculation 240 may alternatively be part of a different process and/or different type of process (and/or may not be included in the method 200, as is or becomes practicable and/or desirable). See Fig. 2, 220).

Regarding Claim 19, Kimball further teaches wherein the at least one information source includes insurance claims (Kimball [0036] the method 200 may also or alternatively comprise one or more actions associated with claims 260. In the insurance context, for example, after an insurance product is provided and/or policy is issued (e.g., via the insurance policy quote and issuance 250), and/or during or after telematics data gathering 252, one or more insurance claims 260 may be filed against the product/policy. In some embodiments, such as in the case that a first object associated with the insurance policy is somehow involved with one or more insurance claims 260, the flood risk/building data 202a-n of the object or related objects may be gathered and/or otherwise obtained. See Fig. 2 260).

Regarding Claim 20, Kimball further teaches wherein the at least one information source includes weather data (Kimball [0029] According to some embodiments, there may be a correlation between the risk level associated with a particular flood risk and/or building characteristic (and/or set of characteristics) and weather events when determining risk of loss. For example, a given risk level for a flood risk and/or building characteristic may correlate to a higher risk when there is ice, snow, or heavy slush likely to occur, than when only rain is expected.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball (as stated above) in view of Angeles et al. (US 20170308421 A1), hereinafter Angeles.

Regarding Claim 5, Kimball is not relied upon to further teach wherein the data manager is further configured to: 
extract additional flood data for the zone from the at least one information source; and 
wherein the risk analyzer is further configured to: 
generate additional flood attribute values based on the additional flood data; 
calculate an updated zone risk score based on the additional flood attribute values; 
determine that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, instruct the data manager to add a next block to the ledger.
Angeles teaches wherein the data manager is further configured to: 
extract additional flood data for the zone from the at least one information source (Angeles [0073] In an embodiment, additional environmental data and additional social media data are received. Also see [0048] In various embodiments of the present invention, a natural disaster may be an event that affects the operations of a datacenter (e.g., a hurricane, a tornado, a flood, an earthquake, etc.) or an event which may turn into a situation that affects the operations of a datacenter (e.g., a thunderstorm, a tropical storm, etc.)); and 
wherein the risk analyzer is further configured to: 
generate additional flood attribute values based on the additional flood data (Angeles [0073] A third severity value, based on the additional environmental data, is determined. A fourth severity value, based on the additional social media data, is determined.); 
calculate an updated zone risk score based on the additional flood attribute values (Angeles [0073] A combination of the third severity value and the fourth severity value yields a second weighted severity score. Additional RPO and additional RTO actions are determined.); 
determine that the updated zone risk score is outside a threshold risk score range (Angeles [0073] Each additional RPO/RTO action has a threshold. Additional RPO/RTO actions are implemented when the second weighted severity score is equal to or greater than any of the thresholds.); and 
in response to the determining, instruct the data manager to add a next block to the ledger (Angeles [0073] As the determined WSS drops over time, RPO and RTO actions may be implemented to transfer responsibility from the backup datacenter to the original datacenter where operations were disrupted by the tornado warning and tornado watch.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of Angeles to teach wherein the data manager is further configured to: 
extract additional flood data for the zone from the at least one information source; and 
wherein the risk analyzer is further configured to: 
generate additional flood attribute values based on the additional flood data; 
calculate an updated zone risk score based on the additional flood attribute values; 
determine that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, instruct the data manager to add a next block to the ledger, to determine when, after a natural disaster (i.e. a flood, see Angeles [0048]) or man-made event, it is time to return to the normal state of operation (Angeles [0073]).

Regarding Claim 12, Kimball is not relied upon to teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, adding a next block to the ledger.
Angeles teaches extracting additional flood data for the zone from the at least one information source (Angeles [0073] In an embodiment, additional environmental data and additional social media data are received. Also see [0048] In various embodiments of the present invention, a natural disaster may be an event that affects the operations of a datacenter (e.g., a hurricane, a tornado, a flood, an earthquake, etc.) or an event which may turn into a situation that affects the operations of a datacenter (e.g., a thunderstorm, a tropical storm, etc.)); 
generating additional flood attribute values based on the additional flood data (Angeles [0073] A third severity value, based on the additional environmental data, is determined. A fourth severity value, based on the additional social media data, is determined.); 
calculating an updated zone risk score based on the additional flood attribute values (Angeles [0073] A combination of the third severity value and the fourth severity value yields a second weighted severity score. Additional RPO and additional RTO actions are determined.); 
determining that the updated zone risk score is outside a threshold risk score range (Angeles [0073] Each additional RPO/RTO action has a threshold. Additional RPO/RTO actions are implemented when the second weighted severity score is equal to or greater than any of the thresholds.); and 
in response to the determining, adding a next block to the ledger (Angeles [0073] As the determined WSS drops over time, RPO and RTO actions may be implemented to transfer responsibility from the backup datacenter to the original datacenter where operations were disrupted by the tornado warning and tornado watch.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of Angeles to teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, adding a next block to the ledger, to determine when, after a natural disaster (i.e. a flood, see Angeles [0048]) or man-made event, it is time to return to the normal state of operation (Angeles [0073]).

Regarding Claim 18, Kimball is not relied upon to teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, adding a next block to the ledger.
Angeles teaches extracting additional flood data for the zone from the at least one information source (Angeles [0073] In an embodiment, additional environmental data and additional social media data are received. Also see [0048] In various embodiments of the present invention, a natural disaster may be an event that affects the operations of a datacenter (e.g., a hurricane, a tornado, a flood, an earthquake, etc.) or an event which may turn into a situation that affects the operations of a datacenter (e.g., a thunderstorm, a tropical storm, etc.)); 
generating additional flood attribute values based on the additional flood data (Angeles [0073] A third severity value, based on the additional environmental data, is determined. A fourth severity value, based on the additional social media data, is determined.); 
calculating an updated zone risk score based on the additional flood attribute values (Angeles [0073] A combination of the third severity value and the fourth severity value yields a second weighted severity score. Additional RPO and additional RTO actions are determined.); 
determining that the updated zone risk score is outside a threshold risk score range (Angeles [0073] Each additional RPO/RTO action has a threshold. Additional RPO/RTO actions are implemented when the second weighted severity score is equal to or greater than any of the thresholds.); and 
in response to the determining, adding a next block to the ledger (Angeles [0073] As the determined WSS drops over time, RPO and RTO actions may be implemented to transfer responsibility from the backup datacenter to the original datacenter where operations were disrupted by the tornado warning and tornado watch.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kimball in view of Angeles to teach extracting additional flood data for the zone from the at least one information source; 
generating additional flood attribute values based on the additional flood data; 
calculating an updated zone risk score based on the additional flood attribute values; 
determining that the updated zone risk score is outside a threshold risk score range; and 
in response to the determining, adding a next block to the ledger, to determine when, after a natural disaster (i.e. a flood, see Angeles [0048]) or man-made event, it is time to return to the normal state of operation (Angeles [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chintakindi et al. (US 20170191847 A1) discloses a Data Processing System Communicating With A Map Data Processing System To Determine Or Alter A Navigation Path Based On One Or More Road Segments.
Ren et al. (CN 108022053 A) discloses a Flood Risk Evaluation Method And Device.
Moss et al. (US 20130110399 A1) discloses System And Method For Predicting And Preventing Flooding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/25/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863